Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 6, 8, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Ferguson (US8676427B1), and further in view of Lord (US10042038B1) and Ferguson D [hereafter Daniel] (US20110111728A1).
Regarding claim 1, Ferguson teaches;
A method comprising: detecting, using a microphone of a first vehicle, ambient noise while the first vehicle is parked or navigated along a first route (taught as receiving audio data from microphones, abstract); 
communicating the detected ambient noise from the microphone to a control unit of the first vehicle (taught as a computing system receiving the audio data from the microphones, abstract); 
identifying, using the control unit of the first vehicle, an anomalous characteristic exhibited by the detected ambient noise (taught as generating identification data related to the audio data, abstract, which includes volume, column 5 lines 60-63); 
communicating data relating to the identified anomalous characteristic from the control unit of the first vehicle to a central server (taught as a server in communication with the vehicle that can control the vehicle, column 3 lines 4-17), 
in response to identifying, using the control unit of the first vehicle, the anomalous characteristic exhibited by the detected ambient noise (taught as performing sensor fusion to identify audio events and locations, column 5 liens 47-67): 
taught as using a camera to identify objects/features, column 6 lines 8-18); 
and identifying, using the control unit and a global positioning system of the first vehicle, a location along the first route at which the detected ambient noise exhibited the anomalous characteristic (taught as identifying the location of the sound relative to the vehicle, column 5 lines 55-67, and the location of the vehicle with a GPS, column 4 lines 37-43), wherein communicating the data relating to the identified anomalous characteristic from the control unit of the first vehicle to the central server comprises communicating the identified location to the central server (taught as communicating data with a server that is able to direct/control the navigation of the vehicle, column 3 lines 4-17). 
While Ferguson does not explicitly teach communicating location data to the server, the server is taught to have the ability to control the vehicle steering and braking. This implies/strongly suggests knowledge about the location of the vehicle and the detected sound in order to safely control the vehicle steering and braking operations and respond to auditory events, and would be obvious to one of ordinary skill in the art to implement in the system taught by Ferguson. For example, avoiding an emergency vehicle would require knowledge of the location of the vehicle and the sound source, as shown in Fig 3, in order to determine where one can pull over to allow the emergency vehicle through safely (column 10 line 61-column 11 line 4). 
However, Ferguson does not teach;  
mapping, based on the data communicated from the control unit of the first vehicle to the central server, both the identified location and the captured image onto a noise map stored on the central server; 
communicating data relating to at least a portion of the noise map onto which both the identified location and the captured image are mapped from the central server to a second vehicle; and 
determining, in real time, using a second global positioning system of the second vehicle and based on the received data relating to the at least a portion of the noise map, a second route that is different from the first route to avoid the identified location.
Lord teaches; mapping, based on the data communicated from the control unit of the first vehicle to the central server, both the identified location and the captured image onto a noise map stored on the central server (taught as creating a sound map, column 30 lines 46-54, which is stored on a server with the location data from captured images of the scene column 33 line 64- column 34 line 5). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a noise map as taught by Lord in the system taught by Ferguson in order to communicate more information about the location and characteristics of noises. For example, the location/GPS data could identify that the sound of damage being done to a vehicle is merely a destruction derby event/location and can be ignored rather than an accident or criminal act. 
 However, Lord does not teach; communicating data relating to at least a portion of the noise map onto which both the identified location and the captured image are mapped from the central server to a second vehicle; and 
determining, in real time, using a second global positioning system of the second vehicle and based on the received data relating to the at least a portion of the noise map, a second route that is different from the first route to avoid the identified location.
Daniel teaches; communicating data relating to at least a portion of the noise map onto which both the identified location and the captured image are mapped from the central server to a second vehicle (taught as sharing information about dangerous areas/situations via a map [while not specifically a noise map, the map fulfills the same purpose by providing information about dangerous areas] to a wireless device, paragraph 0047); and 
determining, in real time, using a second global positioning system of the second vehicle and based on the received data relating to the at least a portion of the noise map, a second route that is different from the first route to avoid the identified location (taught as using a GPS in a device [while not explicitly a second vehicle, this refers to a wireless device in a subscriber network, paragraph 0020, and further suggests the use in vehicle telematics applications, in paragraph 0099 such that one of ordinary skill in the art would think to integrate the wireless device into a vehicle] to provide directions/navigation that avoid dangerous areas, paragraph 0079, where dangerous areas are represented by a map, paragraph 0076).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sever to consolidate crime incidents as taught by Daniel in the system taught by Ferguson in order to effectively gather data and distribute it in a crowdsourced manner. Such a system allows for preemptive warnings and deviations from areas, and further allows contact with authority or emergency services to quickly coordinate appropriate responses, as taught by Daniel (paragraph 0102).

Regarding claim 6, Ferguson as modified by Lord and Daniel teaches;
The method of claim 1 (see claim 1 rejection). However, Ferguson does not teach; further comprising: 
navigating, using the second global positing system of the second vehicle, the second vehicle along the second route that is different from the first route to avoid the identified location.  
Daniel teaches; navigating, using the second global positioning system of the second vehicle, the second vehicle along the second route that is different from the first route to avoid the identified location (taught as using a GPS in a device [while not explicitly a second vehicle, this refers to a wireless device in a subscriber network, paragraph 0020, and further suggests the use in vehicle telematics applications, in paragraph 0099 such that one of ordinary skill in the art would think to integrate the wireless device into a vehicle] to provide directions/navigation that avoid dangerous areas, paragraph 0079, where dangerous areas are represented by a map, paragraph 0076).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sever to consolidate crime incidents as taught by Daniel in the system taught by Ferguson in order to effectively gather data and distribute it in a crowdsourced manner. Such a system allows for preemptive warnings and deviations from areas, and further allows contact with authority or emergency services to quickly coordinate appropriate responses, as taught by Daniel (paragraph 0102).

Regarding claims 8, and 15, it has been determined that no new limitations exist apart from those previously addressed in claim 1. Therefore, for the purpose of compact prosecution, claims 8 and 15 are rejected under the same rationales as claim 1. 

Regarding claims 13 and 20, it has been determined that no new limitations exist apart from those previously addressed in claim 6. Therefore, for the purpose of compact prosecution, claims 13 and 20 are rejected under the same rationales as claim 6.

Claims 3, 7, 10, 14, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Ferguson (US8676427B1) as modified by of Lord (US10042038B1) and Daniel (US20110111728A1) as applied to claim 1, and further in view of Iwase (US20080122391A1).
Regarding claim 3, Ferguson as modified by Lord and Daniel teaches;
The method of claim 1 (see claim 1 rejection). However, Ferguson does not explicitly teach; wherein the anomalous characteristic of the detected ambient noise is produced from a surface of the first vehicle being damaged.  
Iwase teaches; wherein the anomalous characteristic of the detected ambient noise is produced from a surface of the first vehicle being damaged (interpreting as a noise level based on paragraph 0022 of the applicant’s specification, taught as determining a level of noise is significantly higher than the background, aka a threshold, paragraph 0103).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a noise threshold as taught by Iwase into the system taught by Ferguson in order to better characterize the noise. Establishing a level of background noise that requires a threshold to exceed removes many cases of false positives and repeated triggering, as taught by Iwase (paragraph 0104), and is generally common in the art for detection of events. 

Regarding claim 7, Ferguson as modified by Lord and Daniel teaches;
The method of claim 1 (see claim 1 rejection). However, Ferguson does not explicitly teach; wherein the anomalous characteristic of the detected ambient noise is produced from a decibel level of the detected ambient noise exceeding a threshold level.  
Iwase teaches; wherein the anomalous characteristic of the detected ambient noise is produced from a decibel level of the detected ambient noise exceeding a threshold level (taught as determining a level of noise is significantly higher than the background, aka a threshold, paragraph 0103).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a noise threshold as taught by Iwase into the system taught by Ferguson in order to better characterize the noise. Establishing a level of background noise that requires a threshold to exceed removes many cases of false positives and repeated triggering, as taught by Iwase (paragraph 0104), and is generally common in the art for detection of events. 

Regarding claims 10, 14, 17 and 21, it has been determined that no new limitations exist apart from those previously addressed in claims 3 and 7. Therefore, for the purpose of compact prosecution, claims 10, 14, 17 and 21 are rejected under the same rationales as claims 3 and 7 (e.g. claims 10 and 17 fall under the same rationale as claim 3, and so on).


Response to Arguments
The applicant argues on pages 12-13 that Ferguson fails to teach the amended claim limitations for claims 1, 8 and 15. The examiner agrees, and withdraws the previous rejection. However, a new 103 rejection has been made above.

The applicant argues on pages 13-16 that the dependent claims should be allowable based on the allowability of the independent claims and that the additional art fails to cure the deficiencies of the independent claim rejection. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Additionally, in light of the above rejections, this argument is rendered moot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For further detection of abnormal noise/events; US20150287326A1
For further rerouting to avoid certain conditions/danger; US20130132434A1 and US10304338B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662    

/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662